DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species I, Embodiment of FIG. 2B in the reply filed on 12/04/2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Claim 9 reads on the elected species.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2019, 11/06/2019, 06/24/2020 and 01/06/2021 have been considered by the examiner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komori (JP2016198999A).
Regarding claim 9, Komori teaches a tire vulcanizing mold capable of suppressing appearance defects of a tire and a pneumatic tire, see Title. The pneumatic tire comprising as depicted in the examiner annotated Figure 8 below:
[AltContent: textbox (Sidewall Side)][AltContent: textbox (Tread Side)][AltContent: textbox (Split Mold Side)][AltContent: textbox (Tire Side)][AltContent: textbox (Protrusion shaped molding mark)][AltContent: arrow][AltContent: textbox (Protrusion shaped mold fitting mark)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A protrusion-shaped mold fitting mark located between a tread portion and a sidewall portion, which is formed by the distance between the split mold protrusions 10, 20; and a protrusion-shaped molding mark provided in a vicinity of and outside on the molding mark, which is formed by the distance between the split mold protrusions 10, 30; and where the formed molding mark is a protrusion which extends in an annular manner in a tire circumferential direction, as implied the structure of the split mold, see Figure 7.
Komori does not explicitly disclose the molding mark is provided away from the mold fitting mark by a distance of 0.5 mm or more and 0.8 mm or less. However, Komori discloses the distance between the split mold protrusions are 1.0 mm, see page 14 last paragraph. And as suggested by the depictions above, the protrusions which are formed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749